      Case 7:19-cv-00231 Document 25 Filed on 03/25/21 in TXSD Page 1 of 1
                                                                                  United States District Court
                                                                                    Southern District of Texas

                                                                                       ENTERED
                                                                                      March 25, 2021
                           UNITED STATES DISTRICT COURT
                                                                                    Nathan Ochsner, Clerk
                            SOUTHERN DISTRICT OF TEXAS
                                MCALLEN DIVISION

UNITED STATES OF AMERICA,                       §
                                                §
VS.                                             § CIVIL ACTION NO. 7:19-CV-231
                                                §
29.36 ACRES OF LAND, MORE OR                    §
LESS, et al,                                    §
                                                §
         Defendants.                            §

                          ORDER SETTING BRIEFING SCHEDULE

       Before the Court is the United States’ Opposed Motion to Determine Just Compensation

(Dkt. No. 24). The government asks the Court to issue briefing deadlines as to the issue of just

compensation so the Court can issue an Order determining just compensation pursuant to Federal

Rule of Civil Procedure 71.1(h)(1) without the need for an evidentiary hearing. Having

considered the Motion and the lack of filed opposition, the Court GRANTS the request for

submission of briefs on the issue of just compensation.

       The parties are ORDERED to submit briefs on the issue of just compensation no later

than April 22, 2021.

       SO ORDERED this 25th day of March, 2021, at McAllen, Texas.


                                                ___________________________________
                                                Randy Crane
                                                United States District Judge




1/1
